DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1-5, 10-14, 28, 30 and 34 objected to because of the following informalities:  In claim 1, “aqueous composition comprising chitosan and fibroin nanoparticles and an acid agent” should read “comprising chitosan, fibroin nanoparticles and an acid agent.” A comma should replace the “and” between chitosan and fibroin to distinguish that chitosan and the fibroin nanoparticles are two different materials.
In claim 1, “and” should be inserted before “wherein the fibroin nanoparticles have a diameter equal to or lower than 140 nm.”  
NOTE : Claim 1 should read as shown below:
Claim 1. Aqueous composition comprising chitosan, [[and]] fibroin nanoparticles, and an acid agent wherein the aqueous composition has a pH equal to or lower than 6, wherein the aqueous composition has a viscosity equal to or lower than 3.5 kg x m-1 x s-1 measured at 25±0.1 oC, and wherein the fibroin nanoparticles have a diameter equal to or lower than 140 nm. 
As to claim 2-5, 10-14, 30 and 34,  a comma should be inserted after the referenced claim in the first line of the claim.  (for example, The aqueous composition according to claim 1,). 
In claim 11, “fibroinis” should read “fibroin is.”
In claim 28, “of” should be inserted after “preparation” in line 1. 
In claim 34, “or” before  ancient paper  in line 3 of the claim should be replaced with a comma.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 24 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation the acid residues with at least 50% sequence homology to fibroin protein, and the claim also recites at least 52%, 54%, 56%, 58%, 60%, 62%, 64%, 66%, 68%, 70%, 72%, 74%, 76%, 78%, 80%, 82%, 84%, 86%, 88%, 90%, 92%, 94%, 96%, 98%, 99% or greater sequence homology to fibroin protein which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 24 provides for the use of “the composition according to claim 1, as at least a finishing agent, preservation agent, restoration agent, a renovation agent, a repairing agent, or a consolidation agent  to be used for at least one of the finishing, preservation, restoration, renovation, repairing or consolidation of manufactures”, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a sue within any active, positive steps delimiting how this use is practiced. see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 25 recites the limitation "the ingredients" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-5, 10-14, 28-30 and 34 are not rejected over prior art. 
He et al. (CN 102002854) discloses a composition used to treat textiles. The composition comprises chitosan, titanium dioxide, a crosslinking agent, acetic acid, a metal salt catalyst and water (see abstract). The composition is non-toxic, non-yellowing and has good anti-wrinkle effects (see abstract). 
Tiantang (CN 103436985) discloses  a composition comprising fibroin in formic acid and chitosan in trifluoroacetic acid. The composition is used to form a silk fibroin and chitosan blend nanofiber (see abstract) having excellent degradation and high flexibility. 
Lottermoser  (DE10040564) discloses a method for restoring books which comprises using a solution of chitosan and an weak organic acid (See abstract). 
Ciolacu et al. “Chitosan derivatives as bio-based materials for paper heritage conservation” discloses the use of an aqueous solution of chitosan as a material for paper conservation. 
Zhou et al. “Electrospinning of carboxyethyl chitosan/poly(vinyl alcohol)/ silk fibroin nanoparticles for wound dressings” discloses an aqueous composition comprising chitosan and silk fibroin nanoparticles that is electrospun for wound dressings (see abstract). Zhou et al. teaches against the use of an acid since it can be harmful to human skin or tissue (see section 1. Introduction). 
Mathur et al. (WO 2010/059963) discloses a composition comprising chitosan dissolved in a  solvent such as water, acetic acid or hydrochloric acid and has a pH of 3.5 to 5.5. The chitosan is mixed with silk fibroin polypeptide and the blend is dialyzed and filtered to form nanoparticles (See section 2. Preparation of Silk Fibroin-Chitosan Nanoparticles).  
The prior art discloses compositions comprising chitosan, fibroin and acid agent in order to form nanoparticles of chitosan and fibroin nanoparticles. The prior art fails to disclose the claimed aqueous composition of chitosan, fibroin nanoparticles, and an acid agent as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715